DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an electrochemical sensor, classified in G01N 27/3273.
II. Claims 11-20, drawn to a method of forming the electrochemical sensor, classified in B81C 1/00166.

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case Invention I can be made by another and materially different process such as disposing a dielectric layer on the substrate and then forming a plurality of electrodes on the dielectric layer that is materially different process as required by Invention II.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


During a telephone conversation with Christopher Kelly, the representative of applicant, on February 3, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou (U.S. 4,812,221), provided in IDS filed on September 30, 2020, in view of Koklu (A. Koklu, Rough Gold Electrodes for Decreasing Impedance at the Electrolyte/Electrode Interface, Electrochimica Acta 2016(205), page 215-25), provided in IDS filed on July 20, 2019.
Regarding claim 1, Madou teaches an electrochemical sensor (Fig. 1; Col. 2, line 50: a gas sensor 10; Col. 4; lines 31-38: the sensing electrodes 20 can be any of the electrodes normally utilized in electrochemical measurement; thus the gas sensor 10 including the sensing electrode 20 is deemed to be electrochemical sensor) comprising:
a substrate (Col. 2, lines 51-52: a substrate 12; Fig. 1: the substrate 12, porous member 30, a filter material 38, and the passage 18 are together deemed to be the substrate); 
a plurality of electrodes disposed on the substrate (Fig. 1; Col. 2, line 57: a gas permeable sensing electrode 20; Fig. 2; Col. 3, line 1: counter electrode 24; line 2: reference electrode 25; Fig. 1-2: showing the sensing electrode 20, counter electrodes 24, and reference electrode 25 disposed on the substrate); 
a dielectric layer disposed on the substrate (Col. 3, line 5: the dielectric layer 22; Fig. 1: showing the dielectric layer 22 disposed on the substrate) such that at least a portion of the plurality of electrodes are not in contact with the substrate (Fig. 1: showing the counter electrodes 24 are not in contact with the substrate 12); and
an electrolyte (Fig. 1; Col. 3, lines 3-4: an electrolytic medium 26) disposed over at least a portion of the plurality of electrodes (Fig. 1: showing the electrolytic medium 26 disposed over the counter electrodes 24 and the sensing electrode 20).


However, Koklu teaches the electrode fabrication using electrochemical deposition of gold and sintering of gold nanoparticles ([Abstract] lines 4-5) to decrease the undesired electrode polarization at the electrode/electrolyte interface (page 223, Col. 2, para. 2, lines 1-2; [Abstract] lines 1-2).  Koklu teaches three types of electrodes, platinum black electrodes (PBEs), gold nanostructured electrodes (GNEs), and gold granulated electrodes (GGEs) (page 216, Col. 2, sections 2.2.1, 2.2.2, and 2.2.3).  The GGEs are made by sintering of gold nanoparticles on plain gold electrodes (page 216, Col. 1, para. 2, lines 5-6), pipetting gold nanoparticles suspension droplets on the gold electrodes to form gold granulated electrodes (GGEs) (page 216, Col. 2, section 2.2.3).  Thus, Koklu teaches a high surface electrode disposed on the plain gold working electrode (page 216, Col. 2, section 2.2.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by incorporating the high surface electrode (i.e., the deposited layer of gold nanoparticles) disposed on the working electrode (i.e., the plain gold electrode, corresponding to the sensing electrode 20 of Madou) as taught by Koklu because the formed gold granulated electrodes decrease the interfacial impedance at electrode/electrolyte interface (page 223, Col. 2, para. 2, lines 1-3), having relatively higher biocompatibility (page 223, Col. 2, para. 2, lines 10-11), and increase sensitivity of various bio-sensors (page 223, Col. 2, para. 2, line13).  Further, since the high surface area electrode is disposed on the plain working 

Regarding claim 2, Madou and Koklu discloses all limitations of claim 1 as applied to claim 1.  Madou does not explicitly disclose the high surface area electrode comprises a porous material.
However, Koklu teaches three types of electrodes: PBEs, GNEs, and GGEs (page 216, Col. 2, sections 2.2.1, 2.2.2, and 2.2.3).  The SEM images show they are porous (Fig. 6; page 222, Col. 1, para. 2, lines 8-10: assembly of rounded grains on a smooth platinum electrode to yield a porous, cauliflower like structures with a high effective surface area; lines 13-15: GNEs and GGE are composed of grains, smaller compared to the PBEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by utilizing a porous material as the high surface electrode as taught by Koklu because the porous material has a high effective surface area (page 222, Col. 1, para. 2, lines 9-10) that decreases impedance at the electrolyte/electrode interface (title).

Regarding claims 3-4, Madou and Koklu discloses all limitations of claim 1 as applied to claim 1.  Madou does not explicitly disclose the high surface area electrode comprises a fractal metal electrode (claim 3) or a fractal platinum electrode (claim 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by utilizing a fractal platinum electrode as taught by Koklu because the fractal platinum electrode has a high effective surface area that decreases impedance at the electrolyte/electrode interface (title).

Regarding claims 5-6, Madou and Koklu discloses all limitations of claim 1 as applied to claim 1.  Madou does not explicitly disclose the high surface area electrode is formed by electrochemical deposition (claim 5) or in a metal solvent mixture (claim 6).
However, Koklu teaches three types of electrodes: PBEs, GNEs, and GGEs (page 216, Col. 2, sections 2.2.1, 2.2.2, and 2.2.3).  The GNEs use electrochemical deposition of gold to generate nanostructures (page 216, Col. 1, para. 2, lines 4-5), and the GGEs use a method of sintering of gold nanoparticles on plain gold electrode (page 216, Col. 1, para. 2, lines 5-6).  Specifically, to obtained GGEs, gold nanoparticles suspension droplets were slowed pipetted on the gold sputtered electrodes subject to evaporation and dehydration (page 216, Col. 2, section 2.2.3).  Thus, Koklu teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by forming the high surface area electrode by electrochemical deposition or in a metal solvent mixture as taught by Koklu because these two methods are suitable technique to make high surface area electrode.
Also the designations “formed by electrochemical deposition” in claim 5 and “formed in a metal solvent mixture” in claim 6” are product-by-process limitations.  There is no apparent difference between the claimed high surface area electrode and the prior art as taught by Madou in view of Koklu.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 7, Madou teaches the plurality of electrodes comprise a counter electrode (Fig. 1: counter electrodes 24) and a reference electrode (Fig. 2: reference electrode 25). 



Regarding claim 9, Madou and Koklu discloses all limitations of claim 1 as applied to claim 1.  Madou does not explicitly disclose the high surface area electrode comprises gold.
However, Koklu teaches the GGEs are made of gold nanoparticles being sintered on the plain gold electrode (page 216, Col. 1, para. 2, lines 5-6).  Thus, Koklu teaches the high surface area electrode comprises gold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by utilizing gold to make high surface area electrode as taught by Koklu because gold is a suitable material to make high surface area electrode, e.g., GGEs.  The suggestion for doing so would have been that gold is a suitable material for the high surface area electrode and the 

Regarding claim 10, Madou teaches the substrate (Fig. 1: the substrate 12) comprises a silicon substrate (Fig. 1; Col. 2, lines 65-66: the substrate 12 is a conductor or semiconductor, e.g., silicon) with micro-channels (Fig. 1; Col. 4, lines 51-52: the porous member 30 may be porous silicon; thus the porous member 30 having micro-channels inside).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                 

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795